TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 28, 2021



                                      NO. 03-20-00451-CV


                               Emma Marie Alvarado, Appellant

                                                 v.

                                 Javier Orlando Cruz, Appellee




         APPEAL FROM 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




Emma Marie Alvarado filed a notice of appeal on September 10, 2020, purporting to appeal from

an order signed by the trial court on September 9, 2020. Having reviewed the record, the Court

holds that Emma Marie Alvarado has not prosecuted her appeal and did not comply with a notice

from the Clerk of this Court. Therefore, the Court dismisses the appeal for want of prosecution.

The appellant shall pay all costs relating to this appeal, both in this Court and in the court below.